Citation Nr: 0308055	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased (compensable) evaluation for a 
service-connected laceration of the left side of the scalp.

(The issues of entitlement to service connection for a 
psychiatric disability and residuals of a mouth injury, to 
include disabilities of the chin, jaw and mandibular joint 
and entitlement to VA compensation for dental damage due to 
trauma, will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and Ms. D.T.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims of 
entitlement to service connection for residuals of a mouth 
injury (to include disabilities of the chin, jaw and 
mandibular joint and entitlement to VA compensation for 
dental damage due to trauma) and an increased (compensable) 
evaluation for a laceration of the left side of the scalp and 
denied his application to reopen his claim of entitlement to 
service connection for a psychiatric disability for failure 
to submit new and material evidence.

In a December 2002 appellate decision the Board determined 
that new and material evidence had been submitted with 
respect to the veteran's previously denied claim of service 
connection for a psychiatric disability and reopened the 
claim for a de novo review on the merits.  The Board also 
determined that there were pertinent changes of the law 
regarding the issues of entitlement to an increased 
evaluation for a laceration scar of the left side of the 
veteran's scalp and service connection for a psychiatric 
disability such that a letter was dispatched to him in 
December 2002 that notified him of the changes to the law and 
of VA's implementation of the Veterans Claims Assistance Act 
of 2000 (VCAA), pursuant to 38 C.F.R. § 20.903(c) (2002) and 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The issue of 
entitlement to service connection for residuals of a mouth 
injury (to include disabilities of the chin, jaw and 
mandibular joint and entitlement to VA compensation for 
dental damage due to trauma) was held in abeyance pending 
this action.  The veteran was provided with 60 days to submit 
additional commentary and/or evidence regarding the claims on 
appeal.  Thereafter, the case was returned to the Board for 
appellate adjudication.

This appeal only addresses the issue of entitlement to a 
compensable evaluation for a laceration of the left side of 
the veteran's scalp.  Further development will be conducted 
on the issues of entitlement to service connection for a 
psychiatric disability as well as service connection for 
residuals of a mouth injury (to include disabilities of the 
chin, jaw and mandibular joint and VA compensation for tooth 
trauma), pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving the notice to the appellant and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

The veteran's service-connected laceration of the left side 
of his scalp is currently manifested by a 1.8 centimeter by 
3.0 - 4. 0 millimeter scar of the left scalp which is not 
ulcerative, adherent to the underlying tissues, indurated or 
tender on objective examination, elevated or depressed on 
palpation, discolored or disfiguring or productive of any 
limitation of motion of a body part.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a service-
connected laceration of the left side of the scalp have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2001); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (effective 
August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With respect only to the issue of entitlement to a 
compensable evaluation for service-connected residuals of a 
laceration of the left side of the veteran's scalp, we note 
that VA has provided the veteran with express notice of the 
provisions of the VCAA via the Board's correspondence dated 
December 2002, in which the veteran was provided with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
increased rating claim and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his increased 
rating claim during the course of this appeal.  He has also 
been provided with a VA examination in June 2000, which 
addressed the increased rating claim on appeal.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his increased rating claim, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that in February 
1979 he sustained a laceration injury to his left parietal 
area of his head.  According to the records, there was no 
loss of consciousness resulting from this injury.  Sutures 
were used to close the wound.  X-rays of his skull were 
negative for fracture.  

In a May 1985 rating decision the veteran was granted service 
connection and a noncompensable evaluation for a laceration 
of the left side of his scalp.  

In August 1999 the veteran reopened his claim and sought 
entitlement to a compensable evaluation for his service-
connected laceration of the left side of his scalp.  Pursuant 
to his claim, he provided oral testimony at an RO hearing in 
January 2000 in which he reported, in pertinent part, that 
his hair did not grow much at the site of his scar and that 
during hot weather he could feel his scar and that it was 
tender to the touch and adherent to the underlying skull.  He 
reported that he did not seek treatment for his scar.

The veteran was scheduled for a VA medical examination of his 
scalp laceration in June 2000.  The report of this 
examination shows that the veteran reported that his scar was 
occasionally tender after sun exposure but was otherwise 
asymptomatic.  He denied experiencing ulcerations of the 
scar.  Objective examination revealed a subtle 1.8-centimeter 
by 3.0 - 4. 0 millimeter scar of the left scalp which was 
recognizable only the absence of hair at the scar site.  The 
scar was not indurated or tender and there were no 
ulcerations present.  There was no elevation or depression of 
the scar and the overlying skin was normal in color.  The 
examiner noted that there was no evident disfigurement 
associated with the scar.  The diagnosis was a non-
disfiguring scar of the left scalp.

At an RO hearing before the undersigned Veterans Law Judge 
(VLJ) in September 2002 the veteran testified in pertinent 
part that during hot weather he could feel his scalp scar 
pulsating and that he perceived the scalp scar to be very 
conspicuous and visible to other people.  He showed the scar 
to the VLJ who observed that it was a linear scar that ran 
halfway between a point directly above the veteran's left ear 
to a point in the middle of his head.  The veteran described 
the scar as being hairless and raised above the surrounding 
skin and that it produced no discomfort when he traced it 
with his finger.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In the current appeal, the veteran's service-connected 
laceration of his left scalp had been evaluated under the 
schedular criteria for rating scars as contained in 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2001).  However, in the course of this appeal, the 
aforementioned rating schedule was changed on August 30, 
2002.  Therefore, the Board must consider the applicability 
of the provisions of both the old and the new ratings 
schedule for evaluating scars and rate the laceration scar of 
the veteran's left scalp using the version of the regulations 
which are most favorable to the veteran's claim for a rating 
increase, whether they be from the old ratings schedule or 
from the newly promulgated one.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  If it turns out that the new version 
of the regulation confers the greater benefit, however, the 
award cannot be made effective prior to the date on which the 
new regulation was implemented.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); VAOPGCPREC 3-2000.

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800 provided that scars of the head, face or neck which were 
slightly disfiguring would be assigned a noncompensable 
evaluation.  Scars of the head, face or neck which were 
moderately disfiguring would be assigned a 10 percent 
evaluation.  Scars of the head, face or neck which were 
severely disfiguring, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, would be 
assigned a 30 percent evaluation.  The highest evaluation 
provided by the schedule was 50 percent and this was for 
scars of the head, face or neck which produced complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  

As of August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800 provided eight characteristics of disfigurement for 
disfiguring scars of the head, face or neck:

(1)	scar of 5 or more inches (13.0 or more centimeters) in 
length
(2)	scar of at least 1/4-inch (0.6 centimeters) wide at the 
widest part
(3)	surface contour of scar elevated or depressed on 
palpation
(4)	scar adherent to underlying tissue
(5)	skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39.0 square centimeters)
(6)	skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches 
(39.0 square centimeters)
(7)	underlying soft tissue missing in an area exceeding six 
square inches (39.0 square centimeters)
(8)	skin indurated and inflexible in an area exceeding six 
square inches (39.0 square centimeters) 

Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye) as 
appropriate.  Take into consideration unretouched color 
photographs when evaluating under these criteria.

38 C.F.R. § 4.118, Diagnostic Code 7800 (August 30, 2002) 
provided for the assignment of a 10 percent evaluation for 
disfiguring scars of the head, face or neck with one 
characteristic of disfigurement.  Assignment of a 30 percent 
evaluation was warranted for disfiguring scars of the head, 
face or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Assignment of a 50 percent 
evaluation was warranted for disfiguring scars of the head, 
face or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Assignment of an 80 
percent evaluation was warranted for disfiguring scars of the 
head, face or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.

Notwithstanding the veteran's self-conscious opinion that his 
laceration scar of his left scalp was quite conspicuous to 
others, as was presented in his hearing testimony of 
September 2002, we note that that assignment of a compensable 
evaluation is not warranted under either incarnation of 
Diagnostic Code 7800 as the VA examiner who reviewed the 
veteran in June 2000 presented his objective assessment that 
the scar was not disfiguring.  

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7803 provided that superficial scars which were poorly 
nourished and subject to repeated ulceration would be 
assigned a 10 percent evaluation.  This was the only rating 
provided by this Diagnostic Code.  

As of August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7803, provided for a 10 percent evaluation, and no higher, 
for a superficial, unstable scar.  The Code defined an 
unstable scar as one where, for any reason, there was 
frequent loss of covering of skin over the scar.  The Code 
defined a superficial scar as one not associated with 
underlying soft tissue damage.

The objective findings of the June 2000 VA examination 
conclusively establish that there is no ulceration associated 
with the veteran's laceration scar such that a compensable 
evaluation may be assigned to it under the provisions of both 
versions of Diagnostic Code 7803.

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7804 provided that superficial scars which were tender and 
painful on objective demonstration would be assigned a 10 
percent evaluation.  This was the only rating provided by 
this Diagnostic Code.  

As of August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7804, provided for a 10 percent evaluation, and no higher, 
for a superficial scar which was painful on examination.  The 
Code defined a superficial scar as one not associated with 
underlying soft tissue damage.  

Although the veteran presented subjective complaints of 
occasional tenderness of his scalp scar during hot weather at 
his hearings and before the VA physician at his June 2000 
medical evaluation, there was no objective demonstration of 
pain or tenderness of his laceration scar on examination that 
would support an allowance of a 10 percent evaluation under 
both versions of Diagnostic Code 7804.

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7805 provided that superficial scars would be rated based on 
the limitation of function of the affected body part.  
Diagnostic Code 7805 remained unchanged by the revisions of 
August 30, 2002.

The June 2000 VA examination report and the veteran's own 
statements regarding his laceration scar do not indicate that 
there is any limitation of function associated with his 
service-connected left scalp scar that would permit us to 
assign a 10 percent rating under either version of Diagnostic 
Code 7805.

In view of the above discussion we find that the veteran's 
service-connected laceration of the left side of his scalp 
does not warrant the assignment of an increased (compensable) 
evaluation.  Because the evidence in this case is not 
approximately balanced with regard to the merits of this 
specific issue on appeal, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
His appeal is therefore denied.  




ORDER

The claim for an increased (compensable) evaluation for a 
service-connected laceration of the left side of the scalp is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

